Exhibit CANADIAN SUPERIOR ENERGY INC. CONSOLIDATED BALANCE SHEETS ($ thousands) June 30 2008 December 31 2007 (unaudited) (audited) Assets (note 8) Current Cash and short-term investments 1,925 13,658 Accounts receivable 66,280 36,448 Prepaid expenses and deposits 3,196 2,571 71,401 52,677 Nova Scotia offshore term deposits (note 5) 14,559 14,559 Long term portion of lease prepayment (note 6) 1,018 1,309 Goodwill (note 4) 10,365 Property, plant and equipment, net (notes 4,7) 246,558 186,154 343,901 254,699 Liabilities Current Accounts payable and accrued liabilities 60,012 22,230 Revolving credit facility (note 8) 35,846 17,784 Fair value of financial instruments (note 17) 1,059 96,917 40,014 Convertible preferred shares (note 9) 14,178 13,571 Asset retirement obligations (note 10) 13,523 11,325 Future income taxes (note 11) 14,602 8,853 139,220 73,763 Contingencies and commitments(note 18) Shareholders' Equity Share capital (note 12) 211,339 186,557 Equity portion of preferred shares (note 12) 2,320 2,320 Contributed surplus (note 12) 16,729 14,314 Deficit (25,707) (22,255) 204,681 180,936 343,901 254,699 See accompanying notes to the unaudited consolidated financial statements On behalf of the Board, (Signed) “Craig McKenzie”(Signed) “Alex Squires” Craig McKenzieAlex Squires DirectorDirector Canadian Superior Energy Inc. Q2 2008 FS Page 1 CANADIAN SUPERIOR ENERGY INC. CONSOLIDATED STATEMENT OF OPERATIONS, COMPREHENSIVE INCOME (LOSS) AND DEFICIT For the three and six months ended June 30 Three months ended Six months ended June 30 June 30 ($ thousands, except per share amounts) 2008 2007 2008 2007 Revenue Petroleum and natural gas sales 25,514 12,120 41,660 24,876 Transportation (211) (158) (425) (316) Royalties (4,449) (2,132) (7,773) (4,448) 20,854 9,830 33,462 20,112 Financial instruments (note 17) Realized losses (479) (479) Unrealized losses (263) (263) 20,112 9,830 32,720 20,112 Interest and other income 103 199 310 431 20,215 10,029 33,030 20,543 Expenses Operating 4,385 1,794 6,476 3,867 General and administrative 3,685 5,110 6,056 7,034 Stock based compensation (note 12) 1,535 732 3,130 2,521 Depletion, depreciation and accretion 10,288 6,227 18,973 12,875 Interest 876 714 1,917 1,271 Foreign exchange loss (gain) 535 (715) (618) (791) Loss on abandonment (note 10) 63 63 21,367 13,862 35,997 26,777 Loss before income taxes (1,152) (3,833) (2,967) (6,234) Income taxes (recovery) Current 342 462 Future income tax (recovery) (note 11) 95 (6,020) 23 (8,292) 437 (6,020) 485 (8,292) Net income (loss) and comprehensive income (loss) (1,589) 2,187 (3,452) 2,058 Deficit, beginning of period (24,118) (12,448) (22,255) (12,319) Deficit, end of period (25,707) (10,261) (25,707) (10,261) Basic and diluted income (loss) per share (note 12) ($0.01) $0.02 ($0.02) $0.02 See accompanying notes to the unaudited consolidated financial statements Canadian Superior Energy Inc. Q2 2008 FS Page 2 CANADIAN SUPERIOR ENERGY INC. CONSOLIDATED STATEMENT OF CASH FLOWS For the three and six months ended June 30 Three months ended Six months ended June 30 June 30 ($ thousands) 2008 2007 2008 2007 Cash provided by (used in): Operating Net income (loss) (1,589) 2,187 (3,452) 2,058 Items not involving cash: Depletion, depreciation and accretion 10,288 6,227 18,973 12,875 Stock based compensation 1,535 732 3,130 2,521 Share dividends paid on preferred shares 216 216 437 711 Accretion expense on preferred shares 103 93 205 197 Unrealized loss on financial instruments 263 263 Future income tax (recovery) 95 (6,020) 23 (8,292) Change in the carrying cost of preferred shares (123) (1,184) 402 (1,349) Loss on abandonment 63 63 Asset retirement expenditures (128) (128) 10,723 2,251 19,916 8,721 Changes in non-cash working capital (note 14) 1,711 6,285 (1,599) 4,185 12,434 8,536 18,317 12,906 Financing Issue of common shares 615 1,058 1,851 2,129 Issue of Nova Scotia offshore term deposits 575 455 Revolving credit facility advances (repayments) (4,940) 3,838 18,062 11,379 Changes in non-cash working capital (note 14) 342 506 (3,983) 5.471 20,419 13,963 Investing Exploration and development expenditures (25,681) (9,621) (37,672) (21,940) Acquisition, net of cash and working capital acquired(note 4) (22,565) Change in non-cash working capital (note 14) 13,508 (4,327) 9,768 (742) (12,173) (13,948) (50,469) (22,682) Increase (decrease) in cash and short-term investments (3,722) 59 (11,733) 4,187 Cash and short-term investments, beginning of period 5,647 11,466 13,658 7,338 Cash and short-term investments, end of period 1,925 11,525 1,925 11,525 See accompanying notes to the consolidated financial statements Canadian Superior Energy Inc. Q2 2008 FS Page 3 NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS June 30, (all tabular amounts in $ thousands, except where otherwise noted) 1.Nature of operations Canadian Superior Energy Inc. (“Canadian Superior” or the “Company”) is engaged in the exploration for, and acquisition, development and production of petroleum and natural gas primarily in Western Canada and offshore Nova Scotia, Canada and Trinidad and Tobago. 2.Summary of accounting policies These unaudited interim consolidated financial statements are stated in Canadian dollars and have been prepared in accordance with Canadian Generally Accepted Accounting Principles (“GAAP”), following the same accounting policies and methods of computation as the audited consolidated financial statements of Canadian Superior for the year ended December 31, 2007, except for new accounting policies adopted in note 3.In these financial statements, certain disclosures that are required to be included in the notes to the December 31, 2007 audited consolidated financial statements, have been condensed or omitted.These interim consolidated financial statements should be read in conjunction with the audited consolidated financial statements and notes thereto as at and for the year ended December 31, 2007. Certain comparative amounts have been reclassified to conform to current period presentation. 3.Adoption of new accounting policies On January 1, 2008, the Company prospectively adopted CICA Section 1535 Capital Disclosures.This Section establishes standards for disclosing information about an entity’s objectives, policies and processes for managing its capital structure.The disclosures have been included in Note On January 1, 2008, the Company prospectively adopted the following two new CICA standards: Financial Instruments - Disclosures (Section 3862) and Financial Instruments - Presentation (Section 3863), which replace Financial Instruments - Disclosure and Presentation (Section 3861).The new disclosure standard increases the emphasis on the risks associated with both recognized and unrecognized financial instruments and how those risks are managed.The new presentation standard carries forward former presentation requirements. The Canadian Accounting Standards Board has adopted a strategic plan for the direction of accounting standards in Canada.Accounting standards for public companies in Canada will converge with the International Financial Reporting Standards (“IFRS”) by 2011 and the Company will be required to report according to IFRS standards for the year ended December 31, 2011.The Company is currently assessing the impact of the convergence of Canadian GAAP with IFRS on the Company’s results of operations, financial position and disclosures. 4.Acquisition On March 26, 2008, Canadian Superior closed the acquisition of Seeker Petroleum Ltd. (“Seeker”), a private company for consideration of approximately $51.6 million.The purchase was funded through the issuance of common shares of the Company and advances from the credit facility. The acquisition was accounted for under the purchase method as follows: Consideration Cash 22,211 Common shares (7,651,866) 28,465 Transaction costs 887 51,563 Canadian Superior Energy Inc. Q2 2008 FS Page 4 4.Acquisition (continued) Net assets received at fair value Cash 1,716 Working Capital (387) Fair value of financial instruments (796) Property, plant and equipment 40,953 Goodwill 10,365 Asset retirement obligation (1,243) Future income taxes 955 51,563 5.Nova Scotia offshore term deposits Under the terms of the licenses referred to in Note 18, the Company has assigned term deposits totalling $14.6 million (2007 - $14.6 million).Accordingly, this amount has been classified as a non-current asset.To the extent that the expenditures are not incurred within the period allowed, the Company would forfeit its proportionate share of any remaining deposits relating to the unexpended work commitment.The following table summarizes the work commitment and work deposit which would be forfeited in proportion to the amount of work commitment not completed by the expiry date: License Work Deposit ($) Remaining Commitment ($) Expiry Date EL 2406 11,032,500 40,962,046 December 31, 2008 EL 2415 3,214,250 12,857,000 December 31, 2008 EL 2416 312,500 1,250,000 December 31, 2008 Total 14,559,250 55,069,046 Recently the Canada-Nova Scotia Offshore Petroleum Board (“CNSOPB”) implemented an additional extension program that allows these expiry dates to be extended up to nine years by payment of annual extension fees.This allows the Company to extend EL 2406 to December 31, 2010, EL 2415 to December 31, 2012 and EL 2416 to December 31, 2012 on a year by year basis if the Company chooses. 6.Long term portion of lease prepayment In February 2007, the Company paid a lump payment to acquire new office space with lease payments under the prevailing lease rates. This lump payment is being allocated over the life of the lease with any portions more than a year in advance being classified as a long term asset. As at June 30, 2008 there are 33 months left on the lease with 21 months classified as a long term asset. 7.Property, plant and equipment, net June 30, 2008 December 31, 2007 Cost Accumulated DD&A Net book value Cost Accumulated DD&A Net book value Oil and Gas Canada 338,436 135,926 202,510 278,624 117,491 161,133 Trinidad 41,089 41,089 24,836 24,836 United States 2,801 2,801 382,326 135,926 246,400 303,460 117,491 185,969 Corporate assets 910 752 158 883 698 185 Total PP&E 383,236 136,678 246,558 304,343 118,189 186,154 Canadian Superior Energy Inc. Q2 2008 FS Page 5 7.Property, plant and equipment, net (continued) The calculation of depletion and depreciation included an estimated $7.5 million (June 30, 2007 - $9.3 million) for future development capital associated with proven undeveloped reserves and excluded $74.1 million (June 30, 2007 - $69.0 million) related to unproved properties and projects under construction or development.Of the costs excluded $21.5 million (June 30, 2007 - $27.1 million) relates to Western Canada, $8.7 million (June 30, 2007 - $8.7 million) to East Coast Canada, $41.1 million (June 30, 2007 - $33.2 million) to Trinidad and Tobago and $2.8 million (June 30, 2007 – nil) to a liquid natural gas regasification project in the United States (note 15). The Company is in the process of negotiating the recovery of Trinidad drilling costs relating to drilling problems on the Victory well on “Intrepid” Block 5(c) offshore Trinidad from the operator and owner of the Kan Tan IV semi-submersible drilling rig. On August 11, 2007, Canadian Superior farmed out a portion of its interest in the “Intrepid” Block 5(c) Production Sharing Contract (“PSC”) offshore Trinidad and Tobago.The farmee paid US$38.7 million to the Company representing their share of certain capital and administrative costs incurred by Canadian Superior.This transaction has been recorded as reduction to Trinidad capital and general and administrative costs in 2007 (Note 18). During the six months ended June 30, 2008, the Company capitalized $3.6 million of general and administrative (“G&A”) expenses (2007 - $4.5 million) related to exploration and development activities. The Company performed a ceiling test calculation at June 30, 2008 and determined that there was no impairment in the carrying value of the company’s oil and gas assets. 8.Revolving credit facility The Company has a $45 million demand revolving credit facility (the "credit facility").The credit facility is secured by a $100 million first floating charge demand debenture on the assets of the Company and a general security agreement covering all of the assets of the Company.The credit facility has covenants that require the Company to maintain its working capital ratio at 1:1 or greater, tangible net worth to total liabilities at 1.5:1.0 or greater and tangible net worth at greater than $100 million while the credit facility is outstanding.The borrowing base of the credit facility is subject to an annual review by the lender.As at June 30, 2008, the Company had drawn $35.8 million (December 31, 2007 - $17.8 million) against the credit facility at a variable interest rate of prime plus 1.0% (December 31, 2007 – prime plus 1.0%). 9.Convertible preferred shares On February 1, 2006, the Company completed a private placement in the amount of US$15.0 million by way of the issuance of Units consisting of 5% US Cumulative Redeemable Convertible Preferred Shares (the "Preferred Shares") and Common Share Purchase Warrants. Each Preferred Share will be convertible into forty Common Shares of Canadian Superior (6,000,000 Common Shares in aggregate) at a price of US$2.50 per Common Share. If Canadian Superior elects, it also has the option to pay the quarterly dividend by way of issuance of Common Shares at market, based on a 5.75% annualized dividend rate in lieu of the 5% annualized cash dividend rate. In addition, the Preferred Shares are redeemable and retractable five years from the date of issue or earlier, subject to earlier redemption or retraction in certain events.The Company, issued 15,000 Units, each consisting of 10 US$100 Preferred Shares and 1,200,000 Common Share Purchase Warrants. The Warrants comprising part of the Units are exercisable for a period of thirty six months from the date of issue at an exercise price of US $3.00 per Common Share. Canadian Superior Energy Inc. Q2 2008 FS Page 6 9.Convertible preferred shares (continued) The following table summarizes the face and carrying value of the liability and equity component of the convertible preferred shares: Liability component Equity component Face value Carrying value Fair value Balance, December 31, 2006 17,053 15,472 2,320 Foreign exchange (2,343) Accreted non-cash interest 442 Balance, December 31, 2007 17,053 13,571 2,320 Foreign exchange 402 Accreted non-cash interest 205 Balance, June 30, 2008 17,053 14,178 2,320 10.Asset retirement obligations The following table presents the reconciliation of the carrying amount of the obligations associated with the retirement of the property, plant and equipment: Six months ended June 30 2008 Twelve months ended December 31 2007 Balance, beginning of period 11,325 9,482 Liabilities settled (65) (319) Liabilities assumed upon acquisition 1,243 Liabilities incurred 538 1,352 Accretion expense 482 810 Balance, end of period 13,523 11,325 The following significant assumptions were used to estimate the asset retirement obligation: Six months ended June 30 2008 Twelve months ended December 31 2007 Undiscounted cash flows 22,982 19,691 Credit adjusted discount rate (%) 7.60 7.62 Inflation rate (%) 1.50 1.50 Weighted average expected timing of cash flows (years) 17.0 17.5 Canadian Superior Energy Inc. Q2 2008 FS Page 7 11.Future income taxes The Company's computation of future income tax expense (recovery) is as follows: Three months ended Six months ended June 30 June 30 2008 2007 2008 2007 Loss before income taxes (1,152) (3,833) (2,967) (6,234) Combined federal and provincial income tax rate (%) 29.4 34.0 29.5 34.0 Computed income reduction (339) (1,304) (875) (2,120) Increase (decrease) resulting from: Stock based compensation 452 249 923 857 Part X11.6 (101) (136) Unrealized losses 78 78 Tax adjustment – rate change and other 5 (4,965) 33 (7,029) 95 (6,020) 23 (8,292) The net future tax liability is comprised of: June 30 2008 December 31 2007 Non-capital loss carryforwards (816) (817) Asset retirement obligations (3,719) (3,114) Share issue costs (1,015) (1,127) Net book value of assets in excess of tax basis 29,126 18,537 Foreign exploration expense (8,767) (4,413) Other (207) (213) 14,602 8,853 As at June 30, 2008, the Company had approximately $189.4 million in tax pools and $3.2 million in non-capital losses available for deduction against future taxable income. Non-capital losses expire as follows: 2008 2009 2010 2011 and thereafter 3,190 3,190 12.Share capital (a)Authorized Unlimited number of common shares, no par value. Unlimited number of preferred shares, no par value. Canadian Superior Energy Inc. Q2 2008 FS Page 8 12.Share capital (continued) (b) Common shares issued June 30, 2008 December 31,2007 Number(#) Amount($) Number(#) Amount($) Balance, beginning of period 140,312 186,557 131,216 161,964 Issued upon acquisition of Seeker Petroleum 7,652 28,465 Issued upon the conversion of purchase warrants 500 1,385 Issued upon the exercise of stock options 818 1,851 1,864 3,518 Issued for preferred share dividend 118 437 259 712 Issued for cash on flow-through shares 6,473 22,654 Issue costs, net of future tax reduction (3) (889) Tax benefits renounced on flow-through-shares (6,683) (4,241) Stock based compensation for exercised options 715 1,454 Balance, end of the period 148,900 211,339 140,312 186,557 On
